Citation Nr: 0801911	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from January 1977 to January 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in December 2005, the appellant requested a 
videoconference hearing at the local RO before a Veterans Law 
Judge of the Board.  A hearing was scheduled for April 2007, 
and notice thereof was sent to the appellant at her most 
recent address of record.  The notice was returned to VA by 
the U.S. Postal Service due to an inaccurate address.  The 
appellant failed to appear for the Board videoconference 
hearing scheduled for April 5, 2007.  However, in a statement 
dated and received in September 2007, the appellant provided 
her current address, and requested that she be rescheduled 
for the Board hearing she missed in April 2007 as she never 
received notice of the scheduled hearing.  By this remand, 
the Board hereby grants the appellant's motion to reschedule 
a videoconference hearing before a Veterans Law Judge of the 
Board at the local RO. 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge of the Board at the local RO, 
unless otherwise notified by the appellant 
or her representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



